UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-6656



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TERRY DONNELL JOHNSON,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:05-cr-00003-RJC-DCK-1)


Submitted:   June 19, 2008                    Decided:   July 9, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Donnell Johnson, Appellant Pro Se. Karen S. Marston, OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Terry Donnell Johnson appeals the district court’s order

denying his 18 U.S.C. § 3582 (2000) motion.   We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.        United States v.

Johnson, No. 3:05-cr-00003-RJC-DCK-1 (W.D.N.C. Apr. 4, 2008).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -